Citation Nr: 0919073	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Evaluation of posttraumatic headaches as a residual of 
head injury (also claimed as loss of consciousness), 
currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a psychiatric 
disability claimed as secondary to the service connected 
posttraumatic headaches as a residual of head injury (also 
claimed as loss of consciousness).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from June 1977 to June 1981 
with additional service in the reserves from January 1991 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appellant testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for a psychiatric disability.  Service treatment records show 
that the appellant was psychiatrically normal in June 1977.  
In February 1979, he had a consult and discussed some 
personal problems.  Two days later he had a follow up visit 
and it was noted that the plan was referral to Capt. 
Kingsley.  Days later, the appellant was seen in the mental 
health clinic for consultation and it was noted that he was 
to be seen again in one week.  In an August 1980 mental 
health clinic note, it was shown that the appellant was seen 
for an initial evaluation.  Follow up appointment to be set 
upon return for leave was noted.  Two days later it was noted 
that the appellant's case was discussed with another 
physician and that testing was set for September 1980.  
Psychological testing administered was noted in September 
1980.  In a mental health clinic note in September 1980, seen 
for disposition and recommendation was noted.  

The appellant was reported psychiatrically normal in October 
1990, December 1991, and November 1996.  During those 
examinations, the appellant denied a history of depression or 
excessive worry, nervous trouble of any sort and periods of 
unconsciousness.  In November 1994, it was noted that the 
appellant suffered a head injury blow to the left parietal 
laceration.  No loss of consciousness was noted.  The 
appellant denied having any mental problems which might 
restrict his performance on active duty or prevent 
mobilization in September 1993, August 1995 and June 1996.  
When asked in October 1994 if there were any physical 
defects, family or mental problems which might restrict his 
performance on active duty or prevent mobilization, the 
appellant replied yes but when asked to explain he noted back 
pain, neck pain and right hand index finger contusion.

In a June 2002 examination, the appellant denied suicidal 
thoughts and he denied depression in a February 2003 
examination.  

In an October 2005 examination conducted by Dr. M, it was 
noted that the appellant has anxiety under pressure and that 
he had some road rage.  The appellant reported that while in 
service he saw a psychiatrist.  He reported that while 
working in a delivery room in 1979 a baby died while he was 
taking care of the baby.  He further reported that in 1980 he 
saw another psychiatrist and that he had some testing.  He 
reported trouble coping with work, having additional testing 
and being counseled.  The appellant did not recall the 
results but recalled the tech Sgt. did not want to recommend 
him for reenlistment.  He reported constant fighting with his 
wife and that he often felt depressed.  It was noted that the 
appellant was neat, cooperative and a somewhat confusing 
historian.  He denied delusions and hallucinations, and was 
alert, oriented, with ok judgment and insight.  Dysthymia was 
diagnosed.  

Dr. M noted that he diagnosed the appellant was dysthymia in 
May 2005.  He noted that the appellant provided him with a 
military medical record noting that the appellant was 
referred for a psychiatry consult in February 1979 for a 
personal problem but there is no additional information 
regarding the outcome of the consult or the diagnosis.  Dr. M 
further noted that the record also indicated that the 
appellant was seen a second time for psychological testing in 
August 1980 but there was no documentation of the results of 
the testing or of a diagnosis or of treatment.  Dr. M noted 
that it is likely that the mental condition in 1979 and 1980 
is the same as the present today.  

In December 2005, the appellant's father noted that the 
appellant was seen after service in 1981 by a private doctor 
to help him adjust with life after service.  He noted that 
the appellant was seen for depression brought on by military 
stress, which included an incident in Germany.  The 
appellant's father noted that he believed that the appellant 
was seen several times again but especially in 1989 when he 
moved back to Phoenix.  He noted that the appellant has had 
feelings of posttraumatic depression for a long time.  

The appellant was afforded a VA compensation and pension 
examination in December 2005.  Examination revealed that the 
appellant was somewhat untidy in appearance and vague in 
giving details.  The appellant was oriented, had a good 
memory and no signs of cognitive impairment.  It was noted 
that the appellant had slight paranoia but no delusions or 
hallucinations.  The appellant noted road rage irritability 
and suppression.  Muscle tension was also noted.  

The examiner opined that the appellant had no sequelae as a 
result of a head injury sustained in November 1994.  The 
examiner noted that the injury report noted that the 
appellant lost 24 hours of time from duty as a result of the 
injury.  The examiner further noted that the appellant 
reported no loss of consciousness but the appellant reports 
that he was knocked unconscious when providing details about 
his injury.  The examiner noted that at the beginning of the 
interview the appellant made no reference to depression, nor 
to the head injury until far into the interview.  The 
examiner noted that it was not until the end of the two hour 
interview that the appellant made any reference to his head 
injury and any possible sequelae.  The examiner noted that 
the appellant reported that none of his colleagues who knew 
him before the injury reported any change in him after the 
injury.  The examiner noted that this would be significant 
information indicating that it was not severe enough to cause 
any kind of a mood disorder nor a personality change.  The 
examiner noted that, at the beginning of the interview, the 
appellant reported the death of a baby while working in a 
hospital in service and that as a result of this death he 
felt crappy.  The examiner noted that it was significant to 
note that the appellant was not allowed to reenlist in March 
1981 as he desired to do.  The appellant did not render a 
reason for his inability to reenlist.  The examiner noted 
that the appellant was quite vague in giving details.  The 
appellant reported problems in his previous marriage which 
included fighting with his wife and angry outbursts.  He 
reported remarrying and that his present marriage is ok.  

The appellant reported seeing a counselor intermittently from 
February 1979 until that time.  He reported that there was a 
10 year period when he did not need to see a counselor but in 
2000 he reported seeing a counselor because things started to 
get bad.  The appellant was unable to explain why he was 
unable to reenlist and why he does not get along with his 
fellow employees.  The examiner noted that he did not see 
significant symptoms of depression at that time to make a 
diagnosis.  However, the examiner noted anxiety.  He opined 
that the brain syndrome is in no way responsible for, or is a 
cause of the complaint of depression.  He further opined that 
the depression is not caused by nor a result of the brain 
syndrome for which he is getting 10 percent.  The appellant 
was diagnosed with generalized anxiety disorder and 
personality disorder, not otherwise specified.  The examiner 
noted the fact that anxiety and depression frequently 
coexist.  

In April 2006, the appellant reported that his depression, 
anger and anxiety had considerably decreased and that he felt 
sad for no more than 1-2 days.  Chronic stressors of 
financial problems and baby dying in Germany under his care 
not as intense as in the past were noted.  The appellant 
complained of depression second to headaches in November 
2007.  Dysthymia was diagnosed in January 2007.  Negative 
screen for depression was noted in July 2008.  

In February 2009, Dr. N opined that the appellant suffers 
from depression which is exacerbated by his chronic 
headaches.  

In his February 2009 hearing, the appellant testified that he 
was told to take medication for depression and that he is 
being treated for depression.  He reported taking medication 
to help him sleep.  The appellant reported that his symptoms 
for his depression include a decrease in work efficiency, 
memory loss and mood swings.  He reported that a lot of times 
he does not want to be around people.  The appellant reported 
that he is depressed because of the headaches that he has.  

The Board is of the opinion that a VA examination is 
necessary to decide this issue.  Under 38 C.F.R. § 
3.159(c)(4), in a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  Here, 
service treatment records show a notation of personal 
problems and that there was psychological testing.  The 
record also contains an opinion from Dr. M that it is likely 
that the mental condition in 1979 and 1980 is the same as the 
present today.  The Board also notes that the December 2005 
VA examiner diagnosed generalized anxiety disorder but failed 
to render an etiology opinion.  In light of such, the Board 
finds that a VA examination and opinion is necessary to 
decide the appellant's claim for service connection.  

The appellant has also appealed the denial of an increased 
rating for posttraumatic headaches as a residual of head 
injury, currently rated as 10 percent disabling.  

The evidence shows that in an August 2004 examination, the 
appellant reported neck pain and headaches since 1994 when 
hit on back of the head with a pole in service.  He reported 
that it was ongoing but that he felt that his headaches and 
neck pain had worsened in the past six months.  He reported 
that his headaches occurred generally 2-3 times a week and is 
generally left parietal/left side neck area.  No nausea or 
vomiting was noted and the appellant denied photo/phono 
phobia.  Headaches with neck pain were noted in December 
2004.  No migraine manifestations were noted.  CT scans from 
the base of the skull up to vertex without intravenous 
contrast revealed posterior fossae was within normal limits, 
and ventricles and sulci were also within normal limits.  No 
subdural fluid collection was seen and an impression of 
essentially normal study was noted.  

The appellant was afforded a VA compensation and pension 
examination in April 2005.  During this examination, the 
appellant reported a brief loss of consciousness and left 
parietal lacerations when hit in the head with a volleyball 
pole in service.  He reported headaches occurring 3 to 4 
times a week and that last all day at a time.  The examiner 
noted that the appellant had difficulty characterizing his 
pain and is unable to describe the pain as being more of a 
throbbing pain or an aching pain in character.  The appellant 
noted a lightheaded, dizzy feeling associated with the 
headaches and photophobia.  He denied nausea, vomiting, 
scotomata, or phonophobia associated with the headaches.  
Posttraumatic headaches were diagnosed and head CT normal was 
noted.  It was noted that the appellant appeared to be mildly 
impaired due the disorder and that by history his headaches 
appear to be directly related to his episode of head 
trauma/concussion occurring while in service.  

In October 2005, it was noted that appellant complained of 
stiffness in the neck and right frontal pain.  It was noted 
that he was unable to remember many details easily, for 
headaches.  Headaches steady or throbbing, 2/30 days for 
times loss due to headache was noted.  Five years tingling 
right hand was further noted.  

In December 2005, migraine headaches and stress due to 
disability from headaches were noted.  It was noted that the 
appellant was missing work often (about 1-2 days per month) 
and that his employer is questioning him about his use of 
sick leave.  The next day, the appellant was seen by 
neurology for his headaches and no diagnosis of migraines 
after evaluation was noted.  

Headaches non-migraines were noted in February 2006.  It was 
noted that the appellant denied dizziness and 
lightheadedness.  Severe persistent headaches were diagnosed 
in December 2006.  Please excuse the appellant from work 
December 6 and 8 2006 was also noted.  The appellant 
complained of headaches in November 2007 and May 2008.  

Non-focal neurological exam in a patient with posttraumatic 
chronic daily headaches (migraines) were assessed by Dr. C in 
December 2008.  At that time, the appellant reported 
throbbing headaches across his forehead 5-10/10 in intensity 
occurring as often as 15 times a month.  He reported they 
last all day long and may go away after taking ibuprofen or 
Tylenol 3, and that they are associated with nausea, 
vomiting, sonophobia, photophobia, tender scalp, allodynea, 
etc.  

In January 2009, Dr. C noted that the appellant told him that 
he was hit with pole in 1994.  Dr. C noted that at that time 
the appellant was diagnosed with having organic brain 
syndrome because of feeling depressed, anxious, having 
decreased attention and concentration spans, trouble with 
directions, memory loss, forgetting how to use a computer or 
directions.  MRI brain results negative and posttraumatic 
chronic daily migraines were assessed.  

In his February 2009 hearing, the appellant testified that he 
has had frontal headaches for years and that at times before 
the headaches started he would kind of see flashes of light.  
The appellant reported that the headaches affect his vision.  
He reported that the headaches have turned into migraines and 
that when they occur he lays down and turns off the lights.  
On a scale of 1 to 10, he reported the migraines are a 10 and 
sometimes result in nausea and vomiting.  The appellant 
reported that when the headaches are severe, he has to leave 
work.  The appellant reported that when the headaches occur 
they normally last all day and sometimes could last for 
several days at a time.  The appellant reported that, 
according to his log, from January to June 2008 he averaged 
about 15 a month.  He reported having to call in sick from 
work or leave early about 2 or 3 times a month because of the 
headaches.  The appellant reported using 600 hours of sick 
leave in the past four years but he noted that it was not all 
because of the situation.  

The appellant is rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9304 for posttraumatic headache.  The reason for this 
(DC) selection is not clear.  In the May 2005 rating decision 
which granted service connection for posttraumatic headaches 
as a residual of head injury, the appellant's disability was 
rated under DC 9304.  However, in the March 2006 Statement of 
the Case (SOC) and the October 2006 Supplemental Statement of 
the Case (SSOC), the RO evaluated the appellant's disability 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which is for 
migraines.  Nothing in the record suggests that the AOJ 
considered either the old or new criteria contained in DC 
8045.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination.  The examiner should perform 
a battery of psychological testing to 
determine which psychiatric disabilities 
the appellant has and whether they are 
attributable to service.  The examiner 
should state for the record whether any 
currently shown disability is likely, as 
likely as not, or not likely related to 
service.  The examiner should address not 
just the depression but also the anxiety 
disorder and/or any other psychiatric 
disability diagnosed.  The examiner should 
also specifically comment on Dr. M's May 
2005 opinion that it is likely that the 
mental condition in 1979 and 1980 is the 
same as the present today.  A complete 
rationale for all opinions should be 
provided.  

2.  The AOJ should schedule the appellant 
for an examination that adequately 
determines the degree of impairment due to 
brain injury.  This examination may be 
merged with the above examination.

3.  The AOJ should prepare a rating 
decision that correctly uses the 
diagnostic code the AOJ intended.  If 
diagnostic code 9304 is retained, the AOJ, 
in a rating decision, must clearly 
establish why a higher evaluation is not 
established.  The AOJ must explain why DC 
8045 (old or new) is not applicable or is 
applicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




